 BECHTEL CORPORATION503Bechtel CorporationandJames W. Daffer,Jr.Case31-CA-2318November 28, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYunrelated to any protected or union activities of those 18employees.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and the Respondent.Upon the entire record of thecaseand from myobservation of the witnesses and their demeanor, I makethe following:On May 25, 1972, Administrative Law Judge 1Richard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrderthe recommend-edOrder of the Administrative Law Judge andhereby orders that the complaint hereinbe, and ithereby is,dismissedin its entirety.IThe tale of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722As the record and the briefs adequately present the positions of theparties, Respondent's request for oral argument is hereby deniedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Trial Examiner: This case wastried at Las Vegas, Nevada, on March 7, 14 through 17,and 21 through 23, 1972. The charge was filed on March 8,1971,by James W Daffer, Jr., an individual. Thecomplaint issued on December 23, 1971, alleging thatBechtel Corporation, herein called the Respondent, violat-ed Section 8(a)(1) and (3) of the Act by discharging 18employees on September 10, 1970, from a power plantconstruction site in South Point, Nevada The primaryissue is whether these 18 employees were terminatedbecause they were represented by Plumbers and PipefittersLocal Union No. 525, Untied Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industryof the United States and Canada, herein called Local 525,or whether the terminations, which occurred at the sametime as the termination of more than 300 other employeeswho had engaged in an unprotected work stoppage, wereFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation with its principaloffices in San Francisco, California, is a general contractorin the building and construction industry. As a generalcontractor, it has built a number of power plants, includingone at South Point, Nevada, herein called the project, forthe Southern California Edison Company. During 1970,Respondent purchased and caused to be shipped to theproject supplies and materials valued in excess of $50,000directly from suppliers located outside of Nevada. Respon-dent is an employer engaged in commerce within themeaning of Sections 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 525 is a labororganization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA.The Events1.The contractsRespondent began construction of a massive coal-firedelectric generating plant on a 2,200-acresiteat the projecton June 7, 1967. The electrical output was to be 1500megawatts, which is 20 percent more than the generatingcapacityofBoulderDam. By September 10, 1970,Respondent employed approximately 1,350 employees in13 separate crafts at the project. At that time, approximate-ly370 of those employees were plumbers, welders,steamfitters, and pipefitters (all of whom are collectivelyreferred to as pipefitters) whose job it was to work on theplumbing and pipefitting systems at the project. Theseemployees had been referred to the project by Local 525and were covered by two separate contracts. The first wasanationalconstructionagreement that Respondent,through itsmembership in the National ConstructorsAssociation, had with the United Association of Journey-men and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO,herein called the United Association. The United Associa-tion is the parent organization of all its pipefitter locals,including Local 525. The current national constructionagreement is dated July 30, 1968, with an addendum datedJanuary 27, 1970. It covers all journeymen and apprenticesengaged in the installation of all plumbing and/orpipefitting systems in Respondent's employ and provides200 NLRB No. 80 504DECISIONSOF NATIONALLABOR RELATIONS BOARDin part that Respondent agrees to be bound by the hiringpractices in the local area not inconsistent with the termsof the national construction agreement; that jurisdictionaldisputesare to be adjusted in accordance with theprocedure established by the National Joint Board for thesettlementof jurisdictionaldisputes,or its successoragency, without any work stoppages by employees; thatwage rates shall be in accordance with wage ratesestablished in agreements negotiated by the local unionand the "historically recognized contractor bargaininggroup"; that where the local agreement provides for ahigher overtime rate, lower hourly workday or workweek,paid holidays or vacation or premium pay on National,State, or other holidays, the local agreement shall prevail,but that with respect to all other provisions of the localagreement dealing with the terms and conditions ofemployment, other than hiring, the provisions of thenational agreement shall prevail, that all questions relatingto the territorial jurisdiction of a local union shall bedecided by the United Association; and that any provisionof a local collective-bargaining agreement contrary to, orin conflict with or contrary to the intent of the nationalagreement, shall not be enforced as to employers workingunder the national agreement. In addition, it provides:"During the life of this agreement each of the signatoryparties agrees that there will be no strikes, work stoppagesor walkouts by members of the Union or by the Employer.This no-strike, no walkout commitment is based upon theagreement by both parties to be bound by the grievanceand arbitration provisions of this agreement...." Thenationalagreement goes on to elaborate a detailedgrievance procedure which culminates in binding arbitra-tion.The second contract is a labor agreement between theAssociated Plumbing and Airconditiomng Contractors ofNevada, Inc., and Local 525 Respondent is not a party tothatcontractwhich, among other things, establishesprocedures for referrals. Respondent is bound by thatcontract only to the extent that it is referred to in thenational construction agreement.2.Thepipefitter strikes preceding September 10,1970About a week before the construction work began onJune 7, 1967, Respondent's construction manager, WilliamHenry, had a prejob conference with various trades,including Local 525. At that conference he told Local 525'sthen business manager, Dave McGinty, that the job wouldbe run under the national agreement which did not providefor the payment of high time (premium pay for work ontemporary scaffolding or an area where there might be afall).About July of 1968, the job had reached a pointwhere such work was needed and a dispute arose as towhether high time should be paid. Henry spoke to FrancisFord, an International organizer for the United Associa-tion, concerning high time and Ford sent a telegram toMcGinty stating "Please be advised that under the terms ofthe national construction agreement the Bechtel Corpora-tion is not required to pay high time or hazard pay on theirCalifornia Edison project near Bullhead City, Arizona."McGinty read the telegram to the pipefitters on the job onJuly 2, 1968, at about 11 a m. All of the pipefitters thenwalked off the job. They returned to work the followingday, July 3, 1968. At thetime, there wereabout 20pipefittersworking and all participated in the workstoppage.Hightimehas not been paid on the project.On July 29, 1968, Respondent met with Zeke Cashman,Respondent's piping superintendent, to discuss the "buddysystem" under which a pipefitter-welder would alwayshave a pipefitter with him. Cashman told McGinty that thebuddy system was not to be followed and that Respondentwould assign employeesas it saw fit.On July 30, 1968, awelder-pipefitterwas instructed to work alone and herefused to do so.He wasdischarged about 8:36 a.m. andallof the pipefitters walked off the job. There wereapproximately 30 pipefitters at thattime.They all returnedto work the following day.About a weeklater,someother pipefitterswereterminat-ed for refusing to workalone and againallof thepipefitters walked off the job. Subsequently,a meeting washeld with representatives of the United Association and theLocal in which the United Association confirmed to theLocal that it was a contractor's prerogative to assign peopleas it saw fit. Thereafter the buddysystem wasnot used.InMay of 1969,certainauxiliaryturbineswhich werepower sources for feed pumps arrived at the jobsite. Eachweighed about 45 tons. They were to be picked up by anoverhead crane and put into position. That work wasassigned to the ironworkers, but the pipefitters claimed it.There were about 114 pipefitters on the job at the time andthey all stopped work for about 30 minutes. During thattime, the problem was called to the attention of McGinty,who called the shop steward and told him that the workbelonged to the ironworkers. When the pipefitters weretold this, about 30 minutes after the work stoppage began,50 out of the 114 pipefitters walked off the project whilethe others went back to work. The 50 returned thefollowing day.Respondent pays a so-called subsistence rate which is adaily rate for work donein remote areas.That rate isnegotiated with the United Association for each specificjob. On August 15, 1969, the subsistencerate wasincreasedin the localagreementwhile Respondent was negotiatingwith the United Association for a new rate for the projectunder the terms of the national agreement When the newlocal rate was not paid on August 15, 1969, all of thepipefitters walked off the job. Therewere180 pipefitters atthat time. They all returned to work the following day.About October 1969, a certain crane had to be liftedabout 40 feet from the ground to a turbine deck Theironworkers were assigned the work of lifting the crane.The pipefitters also claimed that work.Someonecalled allof the pipefitters to the turbine deck and they left work andwent to the turbine deck where a fight broke out.Respondent's supervisors stopped the fight and thepipefitters returned to work.About aweek later,Respondentassignedthe removingof certain concrete hatch covers on the turbine deck toironworkers. The pipefitters protestedthe assignment andall 200 pipefitters who were workingat the timewalked offthe job. They did not return that day but came backsometime later. BECHTEL CORPORATIONOn or about April 10, 1970, Respondentassigned thework of installing certain piston-type air operating cylin-dersto the millwrights. Prior to that time,Respondent'srepresentativesmet with the pipefitters and millwrights butno agreementcould be reached as to the assignment of thatwork. The pipefitters protestedthe assignmentand walkedoff the job for about 4 hours.On April 17, 1970, the pipefitters were paid for the weekin which the 4-hour work stoppage occurred. They werenot paid for the 4 hours they had struck and because ofthat all of the pipefitters walked offagain.There wereabout 250 pipefitters at that time. Respondent reacted tothat walkoff by discharging all 250 pipefitters and givingthem terminationslipsmarked voluntary quit. Thereafter,meetingsbetween representatives of the United Associa-tion,Local 525, and Respondent led to Respondent'sagreementto hire all of the men back. They were rehiredon April 22,1970.Up to thattime,allwork, except forsome minorstartupoperations,was performed by a single day shift. In earlyMay 1970, multiple shifts were instituted.InAugust of 1970, the Union took the position thatovertimeshould be worked only by local men and not bytravellers(travellers were members of locals of the UnitedAssociation other than Local 525 who worked through theLocal 525 hiring hall). The Union also demanded thateither all ofthe men work overtime or that none of themdo so. Respondent assigned overtime to some of thepipefitters and all of the pipefitters who were assigned suchwork refused to perform it.On August 29, 1970, two pipefitters were assigned to docertain work on the graveyard shift and they refused to doit.All of the other pipefitters on the graveyard shift walkedoff the job.Summarizingthe above findings, there were ten workstoppages by the pipefitters from the commencement of thejob until September 10, 1970, plus a refusal by certain mento perform overtime work. In all ten of them, all of thepipefitters on the job engaged in the work stoppage. In oneof those ten,someof the pipefitters continued the workstoppage even after a representative of Local 525 told themto return to work. The General Counsel does not contendthat any of these strikes or the strike of September 10,1970, which is discussed below, were protected under theAct.Allwere clear violations of the no-strike clausecontained in the national agreement.3.The jurisdictional dispute of September 9, thestrike of September 10, 1970, and the subsequentmanning of the joba.The jurisdictional dispute and the strikeOn September 9, 1970, Respondent was getting ready tobegin certain startup work and all the crafts wereinstructed to engage in a general cleanup of the project. Atthat time, it was also known that on the following day ahigh level meeting was scheduled between representativesofRespondent, the United Association, and Local 525.'Weller testified that at the meeting Construction Manager Henry saidthat the plumbers and pipefitters on the jobsite were suspended. Thattestimony was not corroborated by any of the other participants at the505Respondent's construction manager,William Henry, meton that day with all his superintendents on the day shiftand told them to inform their general foremen that the menwere to be given adequate time to clean up their work areasin preparation for the startup procedures that were to takeplace.He informed them that California Edison hadrequested the job cleanup for safety and fire preventionreasons, that they were to use whatever manpower andtime was needed to do the work by the end of the day shift,and that any remaining material would be cleaned up bythe laborers. By the end of the day shift, the pipefitters hadnot cleaned up their tools and equipment to the satisfac-tion of Respondent and the laborers were instructed to rollback welding leads and to complete the cleanup on anovertime basis during the swing shift. The pipefitters on theswing shift objected to the laborers cleaning up theirmaterialsbut they remained on the job as did thegraveyard shift. The following morning, September 10,shortly after the day shift began at 7 a.m., all of thepipefitters walked off in protest against the laborers doingwhat they considered to be their work. There wereapproximately 320 pipefitters on the day shift and all ofthem walked off.The regular hours for the day shift were 7 a.m. to 3 p.m.;for the swing shift, 3 p.m. to 11 p.m.; and for the graveyardshift, 11 p.m. to 7 a.m. However, certain startup crews andother special project employees reported before thebeginning of the regular shifts and overtime work wascommon. Twenty-five to 30 pipefitters were scheduled toreport for work on the swing shift and about 20 on thegraveyard shift on September 10, 1970.b.Themeeting between Respondent,theUnitedAssociation,and Local 525At about 9:30 a.m. on September 10, 1970, theparticipants in a high level meeting arrived at the project.R. E. Atkinson, Respondent's corporate manager of laborrelations,andWallace J. Barrett, Respondent's laborrelations supervisor, were there. United Association wasrepresentedbyMartin J.Ward,itsassistantgeneralpresident (and subsequently its general president), and BillFrancis, the general organizer. Richard A. Weller, Local525's businessmanager, and others were also present.When the group arrived at the project, they were told byWilliam Henry, Respondent's construction manager at thesite,that a strike was in progress over a jurisdictionaldispute which included the pipefitters.Weller, the repre-sentative of the striking pipefitters, testified that the newscame to him as a shock. However, there is no testimonythat he or any other representative of the pipefitters madeany effort to have the pipefitters return to work. In spite ofthe strike, themeeting went on and the participantsdiscussed such matters as work stoppages, sabotage, sniperfire, and nonproduction. In general, the participants talkedabout a long line of grievances at the jobsite and aboutRespondent's contention that Local 525 was not properlyadministering the terms of the national agreement.' Themeeting ended about noon. Barrett and Henry remainedmeeting,it isnot very believablethatHenry would havemade a decision ofthatnature on his own before conferringwith his two superiors,Atkinsonand Barrett, both of whom were on thescene,and the testimony set forth(Continued) 506DECISIONS OF NATIONALLABOR RELATIONS BOARDon the job while Assistant President of the UnitedAssociationWard and Corporate Manager of LaborRelations of Respondent Atkinson, together with some ofthe others, returned to Las VegasWard and Atkinson were the principal participants in thesecond meeting which took place in Las Vegas from about3 to 5 or 5 30 p m that day. Atkinson renewed the demandhe had made in previous communications with the UnitedAssociation, that Respondent be given relief under thenational agreement for what it considered to be a grievancecondition on the jobWard agreed that Respondent'schargeswere justified and he stated that he wouldrecommend to the United Association president that theUnitedAssociation take jurisdiction over the jobHementioned the possibility that the United Associationmight award jurisdiction to another local He also statedthat if Local 525 presented obstacles, he would recommendto the general president that the geographical boundariesof Local 525 be limited to the city of Las VegasBetween4.30 and 5 p.m., Atkinson called Barrett, who hadremained on the jobsite, and asked hires whether anyonehad showed up for the swing shift which had beenscheduled to report about 3 p.m. Barrett answered that noone hadBetween 6and 6 30 p.m, Atkinson called Henryand spoke to him whileBarrettlistened onthe extension.Atkinson said that there was every indication that theUnitedAssociationwould be taking over jurisdictionunder the national agreement and he told Henry toterminate all of the pipefitters on a voluntary quit basis.Henry then called Joe Palozzi, the office manager, and toldhim to get his payroll people together to start processingchecks and terminations for the pipefitters He also calledBrian McCullough, a project superintendent, and told himto return to the project to supervise the signing of thetermination notices The office staff worked throughout thenight until the last of theterminationchecks (these checkswere for the amount still due after payment of the lastregular paycheck) and termination slips were completedabout 4 a in on the following morning, September 11. Allof the pipefitters on Respondent's payroll, about 370 atthat time, were terminated The termination slips weredated September 10. 1970, showed voluntary quit as thereason for termination, and all contained a blank spacenext to the item "eligible for rehire."About 7 am on September 11, 1970, Henry calledWeller and told him that all the pipefitterswere terminat-ed. About 10 a in that morning, Weller called Henry backand asked whether the steward could come to the projectand pick up the checks so that they could be distributed atthe union hall Henry agreed and the great bulk of thechecks and termination slips were sent to the hall wherethey were distributed to the menc.The manning of the job after September 10,1970On September 15, 1970, Peter T. Schoemann, generalpresident of the United Association, sent the followingtelegram to WellerThis is to notify Local 525 of Las Vegas, Nevada, thatunder the provision of Section 2 of the UnitedAssociation constitution,Local 525 no longer has tradeor territorial jurisdiction of the Mohave Steam Plant ofSouthern California Edison Company located at SouthPoint,Nevada,Bechtel Corporation,general contrac-tor.As general president of the United Association, I amplacing this construction job under my supervision andcontrol.This order to be effective at seven a.m.,September 16, 1970.This action has become necessary because of thesubstantiated complaints of the Bechtel Corporation,general contractor,and Southern California EdisonCompany, owner, regarding repeated work stoppagesby Local 525in violation of the national constructionagreement,and the proven failure of the Local 525members on this job to perform fair day's work.If there is anyharassmentby Local 525or its membersof employees sent to this job under my direction or anyharassment of the owner,any contractors on thejob, orany interference with their equipment or supplies, itcould lead to further disciplinary action, including thefiling of charges under 226 of the United Associationconstitution.Thereafter, theUnited Association assigned jurisdictionover the job to Local 250 of the United Association in LosAngeles, California, and the pipefitting work at the projectwas done by employees referred from the Local 250 hiringhall.During the first week of October 1970, representatives ofRespondent,theUnions,and various public authoritiesmet to discuss the problem. It was agreed that 20apprentices who had worked through Local 525 would bereturned to the job. Those apprentices could not receivetravel cards and only worked through the Local 525 hiringhall.There was no further agreement and the partiesarranged to meet again later in San Francisco.On October22, 1970,a second meeting was held.Ward was present forthe United Association as were officials for Local 250 and525. J.J.O'Connell, vice president of Respondent,was alsothere.At thatmeeting, it was agreed that 20 apprenticesfrom Las Vegas would be put to work immediately; that 20additional journeymen were needed immediately and thatone-half would come from Local 250 and one-half fromLocal 525 with fringe benefits for Las Vegas being paidinto the Las Vegas local; that representatives of Local 250and 525 would work together in the future on manning theproject as required; and that there would be no prohibitionagainst Las Vegas men but that all pipefitters could bereferred through Local 250Subsequently,Weller called Henry and claimed thatthere was not an equal distribution of the work as far as hewas concerned and that men that he had tried to havedispatched through Local 250 had not been accepted.Weller followed this up with a letter to Henry datedJanuary 13, 1971, in which he stated in part:According to our mutual agreement at your SanFrancisco office,itwas agreed that there would be nobelow convincingly established that the decision with regard to thepipefuters was in fact made later in the day I. therefore, do not creditWeller's testimony in this regard BECHTEL CORPORATION507discrimination against the rehiring of members ofLocal Union 525. Since that time, there has been aconstant flow of men to the job. At the present time, wehave 29 men on the job. My latest report indicates theyare being sent to the job from all points. Men fromUtah, Idaho, Northern California, and some from themidwestYet, I don't seem to be included in thesecalls.. I certainly hope you will use your efforts inaverting a forthcoming problem and move quickly inseeing that our men are returned to the job inappropriate numbers.Within a week, Henry called Weller and told him that itwas up to Local 250 to man the job.There is no allegation in the complaint that Respondentor Local 250 violated the Act by the manner in whichLocal 250 referred employees. In addition, there is noevidence in the record, other than the testimony of Wellerthat he believed that the Local 525 men were discriminatedagainst, that such discrimination in fact took place.4.The 18 alleged discriminateesa.The discharges and the theory of the partiesAll the pipefitters on the payroll were discharged.2Respondent did not distinguish between Local 525members and travellers, nor was there a distinctionbetween day, swing, and graveyard shift employees. Therewas not even a distinction between employees who werescheduled to work and those who were on approved leaveof absence; all were fired. The General Counsel contendsthat Respondent, through Henry, ordered the guards not toallow swing and graveyard shift pipefitters on to theproject; that 13 out of the 18 alleged discrimmatees eitherreported for work on the swing or graveyard shift forSeptember 10 or were prepared to go to work, and thatthose 13 were prevented from working by the guards orRespondent's officials 3 The General Counsel also con-tends that the other five employees were on approved leaveof absence on September 10. In addition, it is alleged bytheGeneral Counsel that none of the 18 employees evenparticipated in a work stoppage against Respondent at theproject. It is the theory of the General Counsel, as stated inpart in a bill of particulars set forth in the record, thatRespondent violated the Act where, under all the circum-stances of the case, it discharged employees who, becauseofwillingness to work or leave of absence, had notparticipated in the September 10 strike and who had neverparticipated in any prior strike. Respondent argues that allof the pipefitters on September 10 could be properlylumped together as unprotected strikers, and that, even ifthe General Counsel's factual assertions were correct, theywould not constitute a violation of the Act.bRespondent's instructions to the guardsRobert J. Fogerty owns and operates a security serviceknown as Valley Patrol. Respondent is one of ValleyPatrol's customers. The security company hires, fires, andassigns work to its own guards. Respondent has no say inthose matters. Normally, between two and four guards arefurnished for each shift. The normal procedure is for theguard to allow any employee in or out during an open gateperiod when shifts change. However, if an employee comesin at other than an open gate time, he is to sign in at theguard shack. The guards have flat standing instructionsfrom Fogerty that they are not to take part in or make anycomment concerning a labor dispute at the project. He alsoleft standing instructions that they were not to prevent anyauthorized persons from going in the premises. If a persontried to enter as to whom there is a doubt, they were tocontact Respondent's office and Respondent was to makethedecision.Any major instructions or changes inprocedures that Respondent wished to communicate to theguards were told to Fogerty and not to the guards directly,as the guards were employees of an independent contractorand not of Respondent.A hearing was held before the employment securitydepartment of the State of Nevada on November 19, 1970,inwhich testimony was taken concerning the strike ofSeptember 10, 1970. A certified copy of that transcriptshows that Henry testified concerning the September 10strike and was asked, "When the men for the swing shiftshowed up, what did the guards at the gate tell them, whatdidyou instruct them to tell them?" The transcriptindicates that Henry answered, "We told them that all thepipefitters had been terminated, and their checks were inthe local." Virgil L. Johnson, a pipefitter who was presentduring that hearing, testified that he heard Henry'sremarks on the stand and that the transcript was accurate.Henry, on the other hand, averred that the transcript wasinaccurate and that in fact he testified at the unemploy-ment insurance hearing that he gave those instructions tothe guards on September 11 and not September 10, 1970.In explaining the error, Henry testified that there wasmuch shouting and confusion in the hearing room, thatthere was no reporter present and that the transcript had tobe obtained from a recording device used by the hearingofficer. I credit Henry's assertion that the transcript of thathearing was in error. The transcript quotes him as sayingthat the checks were at the union hall and it is uncontra-dicted that the checks were not asked for by the Union orsent to the union hall until September 11. As Henry toldthe guards that the pipefitters' checks were at the Local,those instructions to the guards could not have been givenon September 10, but could only have been made after thechecks were in the Local on September 11. Indeed, onSeptember 10, Henry could have had no way of knowingthatWeller would ask for the checks on September 11. Asis set forth in detail below, some of the pipefitters testifiedthat they were told by guards that they (the guards) hadreceived orders not to allow the pipefitters in to work.However, as is also set forth in detail below, there were somany differing versions of what the guards told thepipefitters that there is a clear implication the guards did2Though the termination slips referred to a voluntary quit of employees,made to guards, none of the pipefitters ever notified Respondent that theyit is clear that a strike had taken place and not a quit The terminations werewere not associated with the strike and no grievances were filed over thedischargesdischarges3Except for statements that some of the discharged employees allegedly 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot have any firm policy dictated by a clear order fromRespondentWhether or not some guard did tell someemployees that the orders were to bar them from work, Icredit Henry's testimony that he did not tell the guards toexclude the pipefitters until September 11, 1970.Sometime between noon, when the September 10meeting ended, and 3 p in, when the swing shift was due toreport for work, Henry, Barrett, and McCullough dis-cussed what they should do concerning the swing shift.They agreed that if the swing shift pipefitters did show upfor work, no action would be taken to prevent them fromworking.Henry instructedMcCullough to inform theguard service, through Fogerty, that any pipefitter whocame to work was to be put to work He told McCulloughthat he wanted to make it absolutely clear to the guardsthat the swing shift people were to go to work if theyreported in. The decision was made because they didn'tknow at that time what was going to happen with regard tothe pipefitters and it applied to both the swing andgraveyard shifts 4McCullough then passed this informa-tion on either to Fogerty or to Respondent's own safetyengineer, Hoppes, who was the one who usually transmit-ted information to Fogerty. In addition,McCulloughmentioned the decision to a guard named Mills who wason the day shift Henry, Barrett, and McCullough allcredibly denied that they informed the guards on Septem-ber 10 that pipefitters were to be excluded. Henry didknow at about 6 p.m. on September 10 that all thepipefitterswere to be terminated and that was before thegraveyard shift was due to report. He credibly testified thathe did not tell the guards to exclude the graveyard shiftbecause he knew that it would take six or eight hours toprocess all the checks and, under the contract, Respondentcould not terminate anyone until the checks were ready.Henry was on the jobsite about 6:45 a.m. on September 11and at that time he instructed the guard service that thepipefitters were terminated and were not to be allowed onthesiteunless specific approvalwas given by thesuperintendents to allow the pipefitters to pick up theirtools or personal belongings.cThe participation of the 18 allegeddiscriminateesin the September 10 strike and in prior strikesIThe leaves of absence-Ashley,Jones,Lloyd,Steel,and VereenThe localagreement provides that Respondent will notgrant leaves of absence in excess of 10 regular workingdays unlessLocal 525 grantswritten permission. TheRespondent's uniform practice is to grant leaves of absencewhen such permission is granted.Two of the pipefitters onthe project,Lloyd Ashleyand George Jones,were on suchextended leaves of absence when the strike took place onSeptember10, 1970. Ashleywas referred to the project byLocal 525 onJune 9 and was hired on June10, 1970. TheUnion granted permissionforAshleyto be on extendedleave of absence for over 10daysby letter dated September2, 1970.5 Ashley didnot testify and there is no evidence inthe record as to whether he did or did not participate in aprior strike. It cannot be determined from the recordwhether or not Ashley was one of the pipefitters whoparticipated in the graveyard shift strike of August 29,1970The General Counsel has chosen to litigate on thetheory that the alleged discriminatees were protected bythe Act because they had not participated in the September10, 1970, or prior strikes. The General Counsel does notcontend that all the swing and graveyard shift pipefitterswere unlawfully discharged because of the alleged lockoutand presumably some of the pipefitters on those shifts werenot included in the complaint because they had participat-ed in prior strikes. As he has adopted this theory, theGeneral Counsel must establish facts to substantiate it.This he has not done with regard to Ashley and, therefore,there is a failure of proof.The Union granted the same permission to Joneseffective August 31, 1970, by letter dated August 28. Jonescredibly testified that he was on leave during theSeptember 10 strike and he did not return to the area untilSeptember 20, when he reported to the union hall to findthat he no longer had a job. Jones also credibly testifiedthat he did participate in a work stoppage at the project forabout 4 hours sometime between February and April 17,1970, and that he was docked for that strike time. He alsoacknowledged that he was one of the employees who wereterminated on April 17, 1970.Three other pipefitters, Dennis Lloyd, William Steel, andDouglas L. Vereen, also testified that they were on leaveduring the September 10, 1970, strike. Lloyd crediblytestified that on September 5, 1970, he received permissionfrom his foreman to take leave so that he could go archeryhunting; that he did not notify Local 525 because leavewas to be less than 10 days, that on September 10, he wasaway from the project; and that he did not return untilSeptember 12, when he went to the union hail and pickedup his check and termination slip. Lloyd also averred thathe never took part in any strike at the project. Respondentattempted to impeach that testimony by introducingcompany records that showed that Lloyd had been signedout at I p in. on August 15, 1969, together with some 78other employees whose badge numbers identified them aspipefittersThat was the date that the pipefitters walked offthe job over the "subsistence rate" dispute. The recordsalso show that many other pipefitters left the job betweenabout noon and 1 p.m. Lloyd acknowledged that he hadonly worked part of the day on August 15, but he averredthat he left on that day at noon with his foreman'spermission to go shopping for equipment for the archeryseason which was to open the following week He alsotestified that he had no knowledge of a work stoppage thatday. Lloyd's assertion that he was on the job just before themass walkout and that he didn't have any knowledge of itisdifficult to believe and it sheds doubt on his credibilitygenerallyRespondent's records indicate that he left withthe other pipefitters and, as I do not credit his explanation,the inference is warranted that he participated in the strike.Steel credibly testified that he received clearance to go4These findings are based on the credited testimony of Henry, Laborearly and participated in the strike However, as the written leave procedureRelations Supervisor Barrett, and Project Superintendent McCulloughwas used only for absences of more than 10 working days, it is reasonable to5Respondent argues in its brief that Ashley might have returned to workassume that Ashley was on leave on September 10 BECHTEL CORPORATION509on leave of absence from General Foreman Hans Dippleon August 30 or 31, 1970; that he did not notify the Unionbecause leave was to be not more than 10 working days;that he was away from the project on September 10, thathe expected to return to work on the 11th working day,which would be September 14; and that he heard onSaturday,September 12, that he had been fired.He alsocredibly testified that he never engaged in any prior workstoppage at theproject.AsRespondent points out in itsbrief, there is no evidence that Dipple was an agent ofRespondent who could authorize leave for Steel, andRespondent had no way of knowing whether Steel hadcome back and joined the strike on September 10, 1970.However,there is no evidence in the record to shed doubton Steel's credible assertion that he did not participate inthe September 10 or any other strike against Respondent.Steel never informed Respondent that he did not partici-pate in the strike nor did he ever disassociate himself fromthe strike.PipefitterDouglas L. Vereen was injured on the job attheprojecton August19,1970.He spent 10 days,beginning on August 20, in the hospital and then he wasreleased to a doctor's care. In his testimony at the hearing,Vereen averred that he was able to return to work onSeptember 15 so that he called the union hall on September14, at which time he heard that he was not working forRespondent any longer.He also stated that he hadn'theard prior to that time that there had been a walkout.However, he acknowledged that in a previous writtenstatement he had said that he called the hall on September10 and was told by the girl on the switchboard that therewas no sense in his going to the project because there wasno one working as they went off the job and the job wasdown.Though he admitted making that statement, heaverred that the statement was wrong.In view of theinconsistent statements,Iam unable to credit Vereen'stestimony that he had no knowledge of the strike onSeptember 10, nor am I able to find that his absence fromthe job on September 10 was due to his illness rather thanto his going along with the strike.Vereen also testified thathe never engaged in any prior work stoppage. However, theCompany's records indicate that on August 15, 1969, thedate of the"subsistence rate" strike,Vereen worked only5-1/2 hours,which was the same as the other journeymenIn the absence of any explanation by Vereen,an inferenceiswarranted that he participated in that strike along withthe other pipefitters.2.Dockery,Snelson, andWilsonWith regard to the remaining 13 pipefitters who wereallegedly discharged in violation of the Act, there is a greatdeal of conflicting evidence concerning whether they wereready to work on September 10 and whether they hadengaged in prior work stoppages. One group of thosepipefitters testified in substance that the guards told themthat the pipefitters were not working. That could beinterpreted as merely a statement that the pipefitters wereon strike. That group consisted of W. C. Dockery, Paul R.Snelson, and Harvey T. Wilson. Dockery credibly testifiedthat he came to the guard gate to begin his swing shiftabout 2:30 p.m. on September 10, 1970, and that he wastold by the guard that no plumbers or pipefitters wereworkingDockery asked what was wrong and the guardsaid it had something to do with the day shift. Dockeryreplied that there was no point in discussing something thatneither of them knew anything about and he left theproject. Though Dockery testified that he never engaged ina work stoppage, his testimony does not establish that hewas prevented from going to work on September 10 by theguard. The guard told him that the pipefitters were notworking at a time when the pipefitters had walked off thejobDockery appears to have assumed that none of thepipefitterswould work as there had been a walkoff. Thatwould not be an unreasonable assumption in light of theprior 10 work stoppages.Snelson testified in a similar vein. He reported to theguard shack at the project at about 11 p.m. for thegraveyard shift of September 10. The guard told him thatthe pipefitters were not working and that they had walkedoff. In a prior statement that Snelson signed, he stated thatwhen he came to work, a guard told him that the pipefittershad pulled the job and walked off that morning and that hemade no further attempt to go to work. Snelson was notprevented from going to work by the guard, he was simplyinformed that the pipefitters had struck and he left theproject.Wilson's testimony was similar. He reported to the swingshift between 2:30 and 3:30 on September 10 and was toldby the guard that there had been a walkoff that morningand that there was nobody in there. He asked what thetrouble was and the guard said he didn't know. As with thetwo pipefitters discussed above,Wilson was simply toldthat there was a strike and he left the project. He alsotestified that at that time, he saw his foreman who gavehim his termination slip and final check. I cannot creditWilson in this regard, however, as the evidence of manyother witnesses clearly establishes that the termination slipswere not even made up at that time.3Lea,Baca,Vaughan, and BrickeyThree more of the alleged discriminatees, Robert E. Lea,Bernard T. Baca, and S. M. Vaughan, did not report forwork on September 10, 1970, after hearing about aconversation between George Coroneos, general foremanon the swing shift, and his superior, Fredrick (Zeke)Cashman, Respondent's mechanical superintendent. Co-roneos is a longstanding member of Local 525 and he wasreferred to the project by that Union. On the morning ofSeptember 10, he heard that there had been a walkout onthe day shift. At or about 1 p.m., he called Cashman on thetelephone, said that he heard there had been a walkout andasked Cashman what he was supposed to do, whether heshould go to work or stay at home. Cashman asked if hehad checked with the Union and he answered that he hadnot been able to reach them. Cashman then said that hecouldn't tell him (Coroneos) what to do, that he just didn't 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDknow,and that it was up to him (Coroneos)to make thatdecision.Coroneos then asked Cashman to call his home ifhe found out anything;that he had four riders; and that itwould take him about 1 hour and 15 minutes to get towork.6Coroneos then told the pipefitters who usually ridewith him toworkabout the conversation he had withCashman.One of those riders was Robert E. Lea. Lea hadalso heard about the walkoff about 10:30 that morning andhe had called the Union but he couldn't reach anyone. Hewent to Coroneos'house, where Coroneos told him that hehad called one of Respondent'ssuperintendentswhowouldn'tsay one way or anotherwhat theywere to do.Coroneos also said that he couldn'tget in touch with theUnion. Theydecidedthat theywould not go to work untiltheyreceived word from either Respondent or the Union,and Lea didnot reportfor work that day.Baca was another pipefitter who had heard that morningof the walkout. Baca knewthat Leadrove to work withGeneral Foreman Coroneos so he called Lea to find outwhat was goingon. Lea toldhim that he would check withCoroneos.Later,Baca called Lea again and, according toBaca's testimony,Lea toldhim that Coroneos had said thattheywere not to go on the job because,as far as he knew,theydidn'thave a job any more. However, Baca acknowl-edged that in a statement that he gave to an agent of theBoard on June17, 1971, he hadsaid,"Bob Lea said as faras I know,we aren'tgoing back.He said they walked offthe job. The laborers had been doing our work.Bob saidCoroneossaid theyweren't going down because of a labordispute." Baca made no attempt to explain away thatstatement or to correct it. In the light of that statement, Iam unable to credit Baca's allegation that he was told byLea that Coroneos had told himtheydidn't have a job. Hewas instead told in effect thattheywere on strike.In thatstatement to the Board agent,Baca also referred toconversationshe had with two of the other allegeddiscriminatees,Sam Vaughan and Carl Brickey. Thestatement reads, "I talked to Sam Vaughan and CarlBrickey.We were in a car poolthat day.I talked to Carlabout 10:30 a.m.and to Vaughan right after lunch.Iaskedhim what was going on and all they knew was guys hadwalked off and we weren't going back."Vaughan acknowledged that Baca called him and toldhim thattheyhad wobbled the job. Wobbled is a term usedon the project that means strike.Vaughan testified that hewas riding to the project with Brickey and Baca and thatwhen he found out he couldn'tget a ride with him, hedecided not to go to work because he had a slow drivingold truck and it was too late for him to get to work. He didreport to work the following day about noon and he wasrefused entrance by the guard.As noted above,the guardswere instructed to keep out the pipefitters on September11. I am unable to credit Vaughan's explanation for hisfailure to report for work on September 10. Vaughan maynot have wanted to use his old truck for transportation andhe might have reported for work somewhat late if he had,but under all the circumstances,Ibelieve the inference iswarranted that he did not go to work on September 10because of the stake.Vaughan did use his truck to get towork on September 11 when he told the guard he camedown there to see what the setup was. His actions on the11th were not inconsistent with the finding that he hadengaged in the strike on the 10th.That finding is alsoconsistent with Baca's statement to the Board agent thatVaughan and Brickey told him that they knew the guyshad walked off the job and they weren'tgoing back.Brickey testified that he never engaged in a workstoppage,that at 10 or 1 I a.m. on September 10 he receiveda call from the umon business agent telling him that theUnion had two checks and a termination slip for him andthat sometime after 12 on that day,he went to the umonhall and picked them up.As set forth above,the evidence isclear that the termination checks and slips were notavailable at the union hall until September 11. I find thatBrickey is mistaken in placing those incidents on Septem-ber 10 rather than September I 1 and he has come forwardwith no credible explanation for his absence from the jobon September 10. An inference that he did not report forwork on the 10th because of the strike is warranted. Suchan inference is consistent with the statement of Bacadiscussed above.As to Lea, Baca, Vaughan,and Brickey, I find that theydid not work on September 10, 1970, because of thepipefitters strike and not because they were prevented fromworking by Respondent.4.Hall,Dawson,and McGuffeyTwo of the pipefitters who were allegedly discharged inviolation of the Act,Lyle Hall and Frank Dawson,testifiedthat the guards prevented their going to work onSeptember 10. However,both of these employees gaveprior statements to an agent of the Board that put theircredibility in doubt.Hall testified that when he came to theguard shack about 2:20 p.m.on September 10, he was toldby the guard that no fitters would go on the job but that hecould pick up his paycheck.Later in his testimony, heaverred that the guard told him that they were not allowinghim through and that he could not go to work. Heacknowledged,however,that in a prior affidavit he saidthat the guard told him that all the pipefitters had walkedout and gone home;that he replied that he had come towork;that the guard said that there was no supervision onthe job; and that the guard did not tell him either that hecould go or that he could not go to work.Dawson testified that he went to the guard shack about2:40 p.m. on September 10; that the guard asked himwhere he was going and he replied that he was going towork;that the guard said that he was not and there was nota man on the job; and that he asked the guard whathappened and the guard replied that he didn'tknow. In aprior affidavit,Dawson stated that he came to the guardshack; that the guard asked him whether he expected to gotowork and he replied he did; and that the guard saidthere had been a strike,and there was not a man on thejob.He further stated that he told the guard he might aswell go home and the guard replied that they didn't haveanything to do with this. In the light of the statements6These findings are based on the combined testimony of Coroneos andCashman which to a large extent was corroboratory BECHTEL CORPORATION511given by Hall and Dawson, I do not believe that theGeneral Counsel has established by credible evidence thatthe guards prevented them from going to work Rather, itappears that the guards told those pipefitters about thestrike and both the pipefitters and the guards assumed thatthe pipefitters would not go to workRobert A McGuffey is alleged as a discriminatee in thecomplaint He did not testify and the General Counsel hasnot introduced any evidence with regard to his participa-tion in the September 10 strike except for Respondent'srecords showing he signed in on that date and signed out afew minutes later In the absence of any explanation, theinference is warranted that he signed out because of thestrike.5Haralson, Guess, and JohnsonIn addition to the 15 alleged discriminatees discussedabove, there are three pipefitters named in the complaint.They are Hugh Haralson, Norman L Guess, and Virgil L.JohnsonAll three testified in substance that the guardprevented their going to work on the September 10 swingshift and that they never participated in any work stoppageat the projectHaralson testified that when he went to the guard shackbetween 2 and 2 15 p m on September 10, the guard toldhim that the pipefitters walked out, that they were all fired,and that he could not go in. He also testified that he wenton the project to get his paycheck and he was told bytimekeeper Jim Belmos that the day shift had walked offthe job and that Respondent had fired the swing and thegraveyard shifts. The timekeeper for the pipefitters, JamesW. Belmos, contradicted Haralson's testimony and specifi-cally denied telling any pipefitter about a termination onthat date.As noted above, Respondent's officials credibly testifiedthat they did not instruct the guard service to keep anypipefitter out until September 11. Robert J Fogerty, theowner of the guard service, credibly testified that he didnot either receive instructions from Respondent or giveinstructions to his guards concerning the exclusion of thepipefitters; that the guards had no authority to keeppipefittersout on September 10; and that the normalprocedure would have been to allow the pipefitters in atthat timeThe guards who were working the graveyardshift which began at 11 p.m on September 10, Edward EBenton and Donald Jones, credibly testified that they hadno orders tokeeppipefitters out and that they did notprevent any pipefitters from going to work. NeitherHaralson nor any of the other pipefitters were able to nameor give an accurate description of the guard who allegedlyspoke to them At the time Haralson allegedly spoke to a7As noted above, the "concrete hatch cover" work stoppage took placeabout a week after the October 1969 "crane" strike Respondent's recordsshow that a number of the pipefitters worked 5-1/2 hours on November 5,1969, and in the absence of any other explanation being offered, t find thatthat was the date of the strike The records show Haralson worked 5-1/2hours that day He testified that on that day he told his foreman he wasleaving for anotherjob and the foreman asked him to work until after lunchHe also testified that he had no knowledge of a work stoppage that day Ashe left with the strikers, I do not credit his contention that he had noknowledge of the strike and his credibility in general is put in seriousquestionEven if he did have another job the following day I find that heguard and the timekeeper, no decision had been made byRespondent to fire the pipefitters. In view of the specificcontradiction by the timekeeper and the lack of likelihoodthat the guard and the timekeeper would have mentioned afiring at that time, I do not credit Haralson's testimony andIfind that the General Counsel has not established bycredibleevidence thatHaralson was prevented fromworking by the guard.?Guess testified that when he reported to the guard shackat 2:45 p.m. on September 10, the guard stopped him andtold him that he couldn't allow him to pass through; thatthere were no pipefitters working; and that he had ordersnot to let the pipefitters through the gate.8Johnson testified that when he reported for work about2:15 p m. that day, the guard told him that they had ordersthat no pipefitters were working that day, but that he couldpick up his check at the pay office. Thereafter, he calledtheUnion and was told that there was a labor dispute.To some extent, the testimony of these last two allegeddiscriminateeswas corroborated by testimony of fourunionmembers who had been working as foremen.Clifford Theisen, foreman on the graveyard shift, testifiedthat when he reported for work at 11 p.m. on September10, the guard told him that there was no work for fittersand that when he wanted to pick up his paycheck,SuperintendentGlenn Goss told him that he could noteven come on to the project to pick up his personal things.Goss testified and specifically denied that he ever keptTheisen or any pipefitter off the project. Goss' testimony isconsistent with the general pattern of behavior of the othersupervisors and I credit it. Foreman William Colemantestified that when he came to the project for the graveyardshift on September 10, the guard told him that the day shifthad walked off and that his orders were to keep the swingand graveyard shifts out. Foreman Charles R. Johnstontestified that when he went to the guard shack at 10:30p.m. on September 10, the guard told him that all thepipefitterswere fired and that he couldn't go in. GeneralForeman Harald Darrah also testified that the guard toldhim at about 10:45 p.m. that the pipefitters were terminat-ed and that if he wanted his personal belongings, the guardwould have to escort him in to get them.After considering the testimony of Respondent's highlevel supervisors, the owner of the guardservice, the guardsand particularly the diverse versions of conversations withguards given by the alleged discriminatees and the unionmember foremen, I am unable to give credence to theassertions by Guess, Johnson, and the four foremen thattheywere excluded from the job by the guards. Thetestimony taken as a whole convinces me that Respondentdid not instruct the guards to keep the pipefitters out onSeptember 10; that there was a good deal of confusionjoined in the walkout of November 5, 19698Guess also testified that he never engaged in a work stoppage againstRespondent Respondent's records show that Guess worked only 5 hours onAugust 15, 1969, as did many other pipefitters That was the date of the"subsistence rate" strikeGuess acknowledged working at the project thatday but he testified that he did not recall whether he worked a full shift, thathe did not recall whether there was a work stoppage, and that there weremany Fridays he didn't work a full day Guess' explanation of his absencefrom the job for part of the day on August 15, 1969, is not convincing andthe inference is warranted that he did participate in the August 15, 1969,strike 512DECISIONSOF NATIONALLABOR RELATIONS BOARDstemming from the precipitous mass walkout, that therewere conversations between employees and guards inwhich the strike was mentioned, and that the implicit orexplicit assumption in all those conversations was that nopipefitterswould work because an unresolved pipefittersstrikewas still outstanding. It is difficult to believe that,after 10 strikes in which no pipefitters were willing to work,the alleged discriminatees were willing to work through thestrike on this occasion. There is no showing of any split ofthinking among the pipefitters or any circumstances whichwould change the previous unanimity of the pipefitters.The testimony of Guess, Johnson, and the four foremenmust be evaluated in the light of the testimony of the manyother witnesses whose testimony is set forth above. Inshort, I do not believe that the guards prevented thepipefitters from reporting for work.6.SummaryAs to all of the alleged discriminatees other than the oneswho were on leave on September 10, I find that theGeneral Counsel has not established that they were readyto report to work and were prevented from doing so by theactions of Respondent. That also applies to Vereen, whowas on sick leave prior to the strike. As to those employees,under all the facts set forth above, an inference iswarranted that they participated in the strike when theyfailed to work on September 10, 1972.9 Jones, who was onleave on September 10, acknowledged that he had engagedin a prior strike. As to Ashley, who was also on leave onSeptember 10, the General Counsel has failed to prove thathe did not participate in a prior strike. As to Lloyd, whoalso was on leave, I have found that he did engage in aprior strike. Thus, except for Steel, who did not participatein the September 10 strike because he was on leave ofabsence authorized by a foreman and who did notparticipate in any prior strike, the factual underpinningsfor the General Counsel's theory have not been estab-lishedThough one may suspect that Steel might have beenreluctant to work while his fellow pipefitters were on strike,ifhe had not been on leave, such a suspicion would bebased only on guesswork The fact is that he did notengage in any strike. A legal analysis of the GeneralCounsel's theory as to Steel must, therefore, be made.B.ConclusionsThe strike of September 10, 1970, was in violation of theno-strike clause of the contract and, therefore, was anunprotected activity. It follows that the discharge of thoseemployees who participated in the strike did not constitutea violation of Section 8(a)(1) or (3) of the Act.Atkinson v.Sinclair Refining Co.,370 U.S 238, 246 (1961). However,Steel did not participate in that strike because he was onleave of absence at the time. Respondent urges a findingthat Steel ratified the strike conduct of other employees byhis failure to dissociate himself from the strike when he9 It is, therefore, unnecessary to evaluate the General Counsel's assertionthat none of these employees participated in prior strikes10As already noted, in only one of these strikes did the Union actuallyintervene in an attempt to have the employees return to work and, even inthat situation, many of the pipefitters refused to do soiiThe General Counsel in his brief cites many cases dealing with thereturned from leave of absence and that,therefore, hecouldproperlybe treated the same as the strikers. InMarathon ElectricMfg. Corp,106 NLRB1171, enfd. 223F.2d 338 (C.A.D.C.,1955), cert.den. 350 U.S. 981 (1956),such a ratification was found.In that case, the Board heldthat certain employees who had been on leave of absenceduring a strike that violated a contract shared in the strikeaction and,therefore,were amenable to discharge forbreach of contract where: the employees were members ofa strong militant union;the union was responsible for thestrike and received the complete support of the employeeswho were in the plant at the time it took place;there wasno showing of dissentby theemployees on leaves ofabsence, the employer sent letters to all the dischargedemployees saying the participants in the strike weredischarged; and none of the employees on leave attemptedto disassociate himself from the union'swalkout or advisedthe company that he was not one of those sharing in thegroup strike taken by the union.The General Counselargues that the instant case is distinguishable on its factsfromMarathonbecause the Union did not call the strikeand Respondent did not write to the discharged employeesthattheparticipants in the strike were terminated.However, I do not believe that these distinctions aremeaningful.ThoughtheUnion did not officially call thestrike, there is no evidence that the Union took any steps todisown it or to get the employees back to work.There is nodoubtthat the pipefitters working on the project constitut-ed a strong and militant group who,judging by their paststrikeconduct,displayed an unswerving unanimity ofaction.Whetheror not they worked through the formalunion structure,this group had engaged in 10 prior workstoppages where every pipefitter on the job had ceasedworktoFrom past experience,Respondenthad everyreason to believe that when the pipefitters stopped work,none of them would return until the dispute was resolved.Respondent did not,as in theMarathoncase,send noticesto the discharged employees that all the participants in thestrike were discharged.Instead,it sent out termination slipsshowing "voluntary quit." However,it is inconceivable thatSteel did not find out when he returned to the area a fewdays afterthe September 10 strike that the discharge of thepipefitters had been precipitatedby thestrike.Respondentdid not have knowledge that Steel was on leave of absenceon September 10, as he had been granted leave for notmore than 10 days and he could have returned at any timebefore the10-daylimit.Steelcould have informedRespondent that he had been on leave and disassociatedhimself from the strike,but he refrained from doing so.Under therationale adopted by the Board inMarathon,thefinding is warranted that,by keeping silent, Steel wentalongwith the strike and in effect ratified the strikeconduct.ii I, therefore,find that the General Counsel hasfailed to establish by a preponderance of the credibleevidence that Respondent violated Section 8(a)(1) and (3)of theAct bydischarging Steel.proposition that proof of individual wrongdoing is a prerequisite to afinding that conduct that would otherwise have been protected activity losesitsprotectionHowever,those cases which deal with protected strikers andprotected unfair labor practice strikers are inapposite in the instant case.The September 10 strike was not a protected activity BECHTEL CORPORATION513Ihave found above that the General Counsel has failedto substantiate his theory of the case relating to thedischarge of the alleged discriminatees other than Steel. Asto those employees, there is a failure of proof. However, Ibelieve that the General Counsel would have failed toestablish his case even if he had proved that all 18 allegeddiscriminatees were prevented from working by Respon-dent and none of the 18 had ever engaged in a stnkeagainst the Respondent.As the United States Supreme Court held inN L R B. v.Burnup and Simms, Inc.,379 U.S. 21 (1964):... Section 8(a)(1) is violated if it is shown thatthe discharged employee was at the time engaged in aprotected activity, that the employer knew it was such,that the basis of the discharge was an alleged act ofmisconduct in the course of that activity, and that theemployee was not, in fact, guilty of that misconduct.In the instant case, the strike was not such a protectedactivity.The General Counsel argues in his brief thatSection 8(a)(1) protected the 18 employees in their right tobe represented by Local 525 and in substance that theirdischarge was causally connected to their representation bythatUnion. However, under all the circumstances of thiscase, I do not believe that the discharges were keyed to anyprotected activity.Respondent demonstrated no animusagainst Local 525 except to the extent that Local 525seemed unwilling or unable to properly administer theterms of the contract that Respondent had with the UnitedAssociationThe United Association and not Local 525was the bargaining agent for pipefitters employed byRespondent throughout the nation. The United Associa-tionassigned the administration of its contract withRespondent to Local 525 to cover the work at the project,and then when it became manifest that Local 525 could notproperly administer it, assigned that administration toanother one of its locals. The 18 employees named in thecomplaint were associated with a workforce of some 350pipefitters on the project who were unwilling to live up tothe no-strike clause in the contract. On 10 prior occasions,the entire workforce of pipefitters at the project hadengaged in work stoppages. I believe that the identification12 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inof the 18 alleged discriminatees with such a workforce wasthe cause of their discharge and not their identificationwith Local 525. The discharges were directed at theunprotected conduct of the pipefitters as a group. Whetherthe strikes were attributable to the Union or whether theUnion was simply unable to control them, the dischargeswere not keyed to any protected union or concertedactivities but to the unprotected strikes.InN.L.R.B v. Great Dane Trailers, Inc.,388 U.S. 26(1967), the United States Supreme Court held that anemployer violates Section 8(a)(3) of the Act even in theabsence of proof of antiunion motivation where: "it canreasonably be concluded that the employer's discriminato-ryconductwas `inherently destructive' of importantemployee rights...." For reasons set forth above, Ibelieve that the discharges were directed toward andinterferedwith the unprotected strike activity of thepipefitters as a group, even if a relative handful of thoseemployees did not themselves engage in that strike activity,and that no employee rights that are protected under theAct were adversely affected.I find that the credible evidence does not establish thatRespondent violated the Act as alleged in the complaint,and I shall, therefore, recommend that the complaint bedismissed in its entirety.CONCLUSIONS OF LAWIRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Local 525 is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: i2ORDERThe complaint is dismissed in its entirety.Section 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes